In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
HALEY TYLKOWSKI for herself *
and as best friend and next of kin to *
OWT, deceased, and ESTATE OF          *      No. 19-1929V
OWT, by and through his parent        *      Special Master Christian J. Moran
Haley Tylkowski,                      *
                                      *
                                      *
                    Petitioners,      *
                                      *      Filed: June 24, 2021
v.                                    *
                                      *
SECRETARY OF HEALTH                   *      Joint stipulation of dismissal; order
AND HUMAN SERVICES,                   *      concluding proceedings.
                                      *
                    Respondent.       *
*********************
Richard A. Shallcross, Richard A. Shallcross & Associates, PLLC, Tulsa, OK, for
petitioners;
Lynn C. Schlie, United States Dep’t of Justice, Washington, D.C., for respondent.

                   ORDER CONCLUDING PROCEEDINGS

       On December 19, 2019, petitioners filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34, as amended, alleging
that the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine Haley Tylkowski
received on December 19, 2016, or December 28, 2016, while pregnant with
OWT, caused Ms. Tylkowski to experience a seizure and unconsciousness during
delivery of OWT, further causing OWT to suffer a severe hypoxic event, leaving
him “profoundly disabled” and ultimately leading to his death on January 13, 2018.
See Pet. at 1-2.

       On June 23, 2021, the parties filed a joint stipulation of dismissal (filed in
CM/ECF as a “joint motion to voluntarily dismiss pursuant to Vaccine Rule 21(a))
stating, “The parties hereby stipulate pursuant to Vaccine Rule 21(a)(1)(B) that this
action shall be dismissed, and that a Rule 21(a)(3) ‘Order Concluding Proceedings’
should be issued by the Special Master.” J. Stip. ¶ 3.

      Under Vaccine Rule 21(a)(1), petitioners may engage in a voluntary
dismissal by filing a stipulation of dismissal which all parties have signed, which
the parties here have done.

       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an
Order Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule
11 for purposes of 42 U.S.C. § 300aa-21(a).

      Thus, this case is DISMISSED. The Clerk is directed to remove this
case from the docket of the undersigned.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2